DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 02/16/21 is acknowledged and has been entered.  Claim 10 has been amended.  Claims 1-5 were previously canceled.  Accordingly, claims 6-10 are pending and under examination.

Withdrawn Rejections
Applicants arguments that a dispersed state is a system in which distributed particles of one material are dispersed in a continuous phase of another material and that one of ordinary skill in the art would understand that the phrase “dispersed state” is used in relation to a dispersion is found persuasive and thus the 112(b) rejection of “dispersed state” is hereby withdrawn.  
Also, Applicants amendment to claim 10 has necessitated the withdrawn of the 112(b) rejection of “the recognizing substance”.

Rejections Maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al (US 5,187,067).
Koike et al discloses a method of detecting protein S (substance to be detected) (e.g. abstract, col’s 3-4).  Koike et al discloses contacting a first antibody which is fixed to an insoluble carrier such as a fiber (fibrous substance) with sample and a second labeled antibody and allowing a complex to form and then washing to remove unbound and excess reagents and then followed with a detection step to detect the label (e.g. col 3, line 35 – col 4, line 31, col 4, lines 59-68).
With respect to the fiber of Koike et al.  As disclosed by Applicant on page 4, line 7 a fiber is considered a fibrous substance.

Also, with respect to the recitation “constituted by self-organization or polymer prepared by electrospinning” as recited in claim 8 the fibrous substance is a product and the limitation “constituted by self-organization or polymer prepared by electrospinning” is directed to a method of making a fibrous substance.   Koike et al disclose a fibrous substance as currently recited.  Thus, Koike et al discloses a fibrous substance consonant to the instantly recited claims and the determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production.  The end product of the current claims is the same as that of the teachings of Koike et al and if the product in a product by process claim is the same or obvious from a product in the prior art then the claim is unpatentable.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al., (Biosensors and Bioelectronics 45, 2013, pages 274-2801) in view of Flesher et al (5,104,790).
Chattopadhyay et al discloses a method of detecting a food-borne pathogen (substance to be detected) (e.g. abstract).  Chattopadhyay et al discloses having a first antibody immobilized to modified PAN fibers (fibrous substance) come into contact with 
Chattopadhyay et al differs from the instant invention in failing to specifically teach the immobilized antibody, substance (pathogen) and labeled antibody are in contact with one another in a dispersed state.
Flesher et al teaches that it is known and conventional in the art that the sample, capture antibodies and labeled antibodies can be incubated simultaneously e.g. col 2, lines 55-60, col 7, lines 15-27).  Flesher et al specifically teaches that this embodiment is convenient (e.g. col 7, line 24).   
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the simultaneous incubation of the sample, capture antibody and labeled antibodies in the method of Chattopadhyay et al because Flesher et al teaches that it is known and conventional in the art that the sample, capture antibodies and labeled antibodies can be incubated simultaneously e.g. col 2, lines 55-60, col 7, lines 15-27).  Flesher et al specifically teaches that this embodiment is convenient (e.g. col 7, line 24).   Further, one of ordinary skill in the art would recognize that this would provide for less wash steps.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the simultaneous incubation of the sample, capture antibody and labeled antibodies in the method of Chattopadhyay.

s 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Memisevic et al., (Proceedings of SPIE, Vol 7313, 2009) (submitted in the IDS filed 03/05/2020) in view of Anawis et al (US 5,091,318).
Memisevic et al discloses a method of detecting Helicobacter hepaticus (H. Hepaticus) (substance to be detected).  Memisevice et al discloses that the method is a sandwich method  (e.g. abstract, section 2.3).  Memisevic et al discloses contacting a nanofibrous platform comprised of electrospun sol-gel fibers (e.g. abstract, section 2.3 & 3.3) and comprising an immobilized antibody specific for H. hepaticus with the analyte and a second H.Hepaticus labeled antibody (e.g. section 2.3 and 3.3).  Memisevic et al disclose detecting a signal caused by the label (e.g. abstract, section 2.3 & 3.3). 
Memisevic et al differs from the instant invention in failing to specifically teach separating the complex and unbound label.
Anawis et al teaches that it is known and conventional in sandwich assays that reagents can be combined simultaneously and after the complex has been formed a wash step can be performed to separate the resultant complex from excess reagents and test sample (e.g. col 8, lines 24-43).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate a wash step such as taught by Anawis et al into the method of Memisevic et al because Anawis et al teaches that it is well known, routine and conventional in the art and thus absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating a wash step such as taught by Anawis et al into the method of Memisevic et al.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al in view of Flesher et al as applied to claims 6 and 10 above, and further in view of Yamamoto et al (Us 2005/0019668).
See above Chattopadhyay et al and Flesher et al differ from the instant invention in failing to specifically teach the fiber is a straight chain fiber.
Yamamoto et al teaches that polyacrylontrile can be a straight chain polyacrylonitrile (e.g. para 0284).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate straight chain polyacrylonitrile such as taught by Yamamoto et al for the PAN (polyacrylonitrile) of Chattopadhyay et al because Yamamoto et al shows that Pan can be straight chain polyacrylonitirle.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating PAN such as taught by Yamamoto et al into the modified method of Chattopadhyay et al. 
8 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al in view of Flesher et al as applied to claims 6 and 10 above, and further in view of Chun et al., (US 2006/0286446).
See above for the teachings of Chattopadhyay et al and Flesher et al.
Chattopadhyay et al and Flesher et al differ from the instant invention in failing to specifically teach the polymer is prepared by electrospinning.
Chun et al teaches that it is known and conventional in the art to prepare the polymer fibers of PAN by electrospinning (e.g. para 0030).
It would have been obvious to one of ordinary skill in the art at the time the invention was made prepare the PAN fibers such as taught by Chattopadhyay et al by electrospinning because Chun et al shows that it is known and conventional in the art.  Thus, one of ordinary skill in the art would have a reasonable expectation of success preparing the PAN fibers such as taught by Chattopadhyay et al by electrospinning.
Also, with respect to the recitation “constituted by self-organization or polymer prepared by electrospinning” the fibrous substance is a product and the limitation “constituted by self-organization or polymer prepared by electrospinning” is directed to a method of making a fibrous substance.   Chattopadhyay et al disclose a fibrous substance as currently recited.  Thus, Chattopadhyay et al discloses a fibrous substance consonant to the instantly recited claims and the determination of patentability is based on the product itself, the patentability of a product does not depend on its method of production.  The end product of the current claims is the same as that of the teachings of Chattopadhyay et al and if the product in a product by .   

          Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chattopadhyay et al in view of Flesher et al as applied to claims 6 and 10 above, and further in view of Fernwood et al (US 4,493,815).
See above for the teachings of Chattopadhyay et al and Flesher et al.
Chattopadhyay et al and Flesher et al differ from the instant invention in failing to teach the separation is done by filtration.
Fernwood et al biochemical test plate which can be ulitized with ELISA (e.g. abstract, col 1).  Fernwood et al discloses that the test can include a membrane which filters uncomplexed reactants through the membrane but does not allow complexed reactants to pass (e.g. col 1 and col 3).  Fernwood et al also discloses the device can be ulitized with wash equipment (e.g. col 2).  
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a test plate and filter membrane such as taught by Fernwood et al into the modified method of Chattopadhyay et al because Fernwood et al teaches the test plate can be utilized in ELISA (test utilized in Chattopadhyay et al) and that this device provides for accuracy in measurement and versatility in use (e.g. col 2, lines 13-16).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a test plate and filter membrane such as taught by Fernwood et al into the modified method of Chattopadhyay with the fibrous substance antibody, sample and labeled antibody.  
Response to Arguments
Applicant's arguments filed 02/16/21 have been fully considered but they are not persuasive.  
102 Rejection Koike et al:
Applicant states that in Koike “The insoluble solid carrier may be in various form, for example, in the form of a powder, granule, pellets, beads, film or fiber.” (col 9, lines 21-23).  Applicant argues that in the claimed invention, nanofibers cut short in the dispersed state are used which is different from Koike.
This argument and statement are not found persuasive because it is noted that the features upon which applicant relies (i.e., nanofibers cut short) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims recite “a fibrous substance”. Further, it is noted that there is nothing in the specification defining or specifically disclosing “cut short fibers”. 
Applicant further argues that in a case where flagella in the dispersed state were used as an antibody-fixed carrier and in where fine particles in the dispersed state were used.  First, sandwich measuring systems were constructed by using respective carries, and standard curves were formed. Next, a value of background signal was subtracted from a value obtained at each concentration (a value of Cal2, 3, 4, 5 and 6), and a graph of Fig.32 was prepared. The most significant difference between the two measuring systems is the difference of signals obtained at a low concentration.

Applicant again argues that in the claimed invention, the short cut nanofibers are used.
This argument is not found persuasive because it is noted that the features upon which applicant relies (i.e., short cut nanofibers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

103 Rejections:
Applicant argues that Chattopadhyay and Memisevic disclose measuring systems in which nanofibers are used.  However, nanofibers in a non-woven fabric state are used, which are different from the nanofibers in the dispersed stated in the claimed invention.
           This argument is not found persuasive because (1) the instant claims do not recite nanofibers but merely recite “a fibrous substance” and (2) there is nothing in the instant claims which do not allow non-woven fabric state and (3) as indicated by the Examiner Chattopadhyay et al discloses a first antibody immobilized to modified PAN fibers (fibrous substance) and has relied upon the combination of Chattopadhyay et al and Flesher for teaching this solid phase placed simultaneously in sample and with 
           Applicant further argues that in the claimed invention, the short cut nanofibers are used whereby effect can be obtained that (1) the antibody-fixed carrier is transparent, and the sensitivity is thereby improved, (2) the dispersability is improved, and the reactivity is thereby improved, and (3) a measuring system, in which B/F separation can be easily carried out, is formed. These effects are neither described nor suggested at all in the cited references.
This argument is not found persuasive because it is noted that the features upon which applicant relies (i.e., short cut nanofibers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.